Case 1:19-cv-00434-CFC-CJB Document 249 Filed 08/21/20 Page 1 of 2 PageID #: 15658
                                                                                         WILMINGTON
                                                                                        RODNEY SQUARE

                                                                                          NEW YORK
                                                                                  ROCKEFELLER CENTER

                                                                                        James L. Higgins
                                                                                           P 302.571.5034
                                                                                           F 302.576.3543
                                                                                        jhiggins@ycst.com

                                             August 21, 2020

   BY E-FILE
   The Honorable Christopher J. Burke
   U.S. District Court for the District of
   Delaware
   844 North King Street
   Wilmington, DE 19801

         Re:     Pharmacyclics LLC et al. v. Cipla LTD, et al.,
                 C.A. No. 18-192 (CFC) (CJB) (Consolidated);
                 Pharmacyclics LLC et al. v. Alvogen Pine Brook, LLC et al.,
                 C. A. No. 19-434 (CFC) (CJB)

  Dear Judge Burke:

         The parties in the above-referenced matter write to request the scheduling of a discovery
  teleconference.

        The following attorneys, including at least one Delaware counsel and at least one Lead
  Counsel per party, participated in a verbal meet-and-confer on the following dates: July 15, 2020;
  August 17, 2020; August 21, 2020.

        Delaware Counsel: Jack Blumenfeld and Jeremy Tigan (Plaintiffs); James Higgins
  (Alvogen/Natco), David Moore (Zydus/Cadila), Dominick Gattuso (Sandoz/Lek) (collectively,
  “Defendants”).

         Lead Counsel: Erica Andersen, Brianne Bharkdha (Pharmacyclics); Irena Royzman
  (Janssen); David Hanna, Gourdin Sirles (Alvogen/Natco), Diana Danca, Hershy Stern
  (Zydus/Cadila), Natalie Clayton (Sandoz/Lek).

         The disputes requiring judicial attention are:

         BY DEFENDANTS: 1. With respect to each Defendant, Plaintiffs’ refusal to withdraw
  from their expert reports certain citations to confidential documents of other defendants, as well
  as any expert opinion that relies upon such documents, and Plaintiffs’ use of such confidential
  documents of other defendants against a Defendant.



                                 Young Conaway Stargatt & Taylor, LLP
                        Rodney Square | 1000 North King Street | Wilmington, DE 19801
                          P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:19-cv-00434-CFC-CJB Document 249 Filed 08/21/20 Page 2 of 2 PageID #: 15659

  Young Conaway Stargatt & Taylor, LLP
  The Honorable Christopher J. Burke
  August 21, 2020
  Page 2

         2. Plaintiffs’ refusal to produce Dr. Bodmeier for deposition in the time frame requested
  by Alvogen/Natco.


                                              Respectfully,

                                              /s/ Melanie K. Sharp

                                              Melanie K. Sharp (No. 2501)

  cc:      All Counsel of Record (via CM/ECF and e-mail)
  26939691.1
